Citation Nr: 0020605	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for a left 
knee condition, status-post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1976 
to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision which 
granted entitlement to service connection for a left knee 
condition status-post arthroscopic surgery and assigned an 
initial 10 percent rating. 

The veteran's claim was initially before the Board in March 
1999, at which time it was remanded for additional 
development.  It is noted that in the March 1999 decision, 
the Board also addressed the issues of restoration of a 60 
percent rating for the service-connected systemic sarcoidosis 
affecting the skin, eyes, lungs, liver, heart with mild 
anemia from a noncompensable level and entitlement to service 
connection for a right knee disability.  In the March 1999 
decision, the Board granted service connection for a right 
knee disability.  Accordingly, that issue is no longer in 
appellate status.  In a March 2000 rating decision, the RO 
granted a restoration of a 60 percent rating for service-
connected systemic sarcoidosis affecting the skin, eyes, 
lungs, liver, heart with mild anemia.  Accordingly, that 
issue is also no longer in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When the Board remanded the veteran's claim in March 1999, it 
was remanded in part to determine whether or not the veteran 
had arthritis of the left knee.  The examiner who conducted 
the May 1999 VA examination prepared an addendum in June 
1999, and commented that x-rays of the left knee showed no 
arthritis.  However, the examiner did not state what x-ray 
reports were used to make this determination.  It is noted 
that an x-ray report from June 1996 refers to minimal 
osteoarthritis of the left knee, and an x-ray report from May 
1994 refers to very early bilateral osteoarthritic knee joint 
change.  

When during the course of review, it is determined that 
clarification of the evidence is essential for a proper 
appellate decision, the case must be remanded.  38 C.F.R. 
§ 19.9 (1999).  Accordingly, the veteran's claim must be 
remanded in order that the examiner who prepared the June 
1999 addendum can comment on which x-ray report he was 
referring to in his addendum.  

Pursuant to the General Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998), when 
the RO rates the veteran's knee disability, the RO must 
determine whether the veteran is entitled to a separate 
ratings for arthritis of the knee.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's left knee that have not already 
been associated with the claims folder.  
The RO should specifically obtain all VA 
outpatient treatment records that have 
not been associated with the claims 
folder, to include any x-ray reports from 
May or June 1999.

3.  The appellant's claim should be 
referred back to the examiner who 
conducted the May 1999 VA examination and 
prepared the June 1999 addendum.  The 
examiner should include responses to the 
following medical questions:

a.  Which x-ray report(s) was the 
examiner referring to when he 
commented in his June 1999 addendum 
that x-rays of the left knee showed 
no arthritis?  

b.  If the examiner was referring in 
question (a) to x-ray reports other 
than from May 1994 or June 1996, the 
examiner should comment on the 
inconsistencies between those 
reports and the one he was referring 
to in question (a), and should 
explain why the report he was 
referring to was more persuasive.  
Copies of all x-ray reports referred 
to by the examiner must be included 
in the claims folder.

c.  If the examiner was referring in 
question (a) to x-ray reports from 
May 1994 or June 1996, the examiner 
should comment on the seeming 
inconsistency between his 
determination that x-rays showed no 
arthritis and the x-ray reports 
themselves showing osteoarthritis.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  In particular, the RO should 
ensure that the x-ray report(s) that the 
examiner referred to in paragraph 3(a) 
above is in the claims folder.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim 
challenging the propriety of the initial 
10 percent rating for a left knee 
condition, status-post arthroscopic 
surgery, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In so doing, the RO should consider 
whether the veteran is entitled to a 
separate rating for arthritis and should 
also consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





